Citation Nr: 1038084	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-34 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the appellant may be recognized as the surviving spouse 
of the Veteran for the purpose of receiving Department of 
Veterans Affairs (VA) benefits.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1973 to June 
1975.  He died on October [redacted], 2005.  The appellant is seeking to 
be recognized as the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from March 2003 and April 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran died in October 2005.  The appellant seeks VA death 
benefits as the surviving spouse of the Veteran.  The RO denied 
the appellant's claim, stating that the appellant could not be 
recognized as the Veteran's surviving spouse because the Veteran 
was legally married to another woman at the time of his marriage 
to the appellant.    

The record indicates that the Veteran entered into two valid 
marriages prior to his relationship with the appellant.  The 
Veteran married his first spouse in March 1974 in the state of 
Kentucky.  They divorced in October 1977.  In December 1978, the 
Veteran married his second spouse, also in the state of Kentucky.  
They divorced in August 2005.  During the Veteran's marriage to 
his second spouse, the Veteran and the appellant obtained a 
"confidential" marriage certificate from the state of 
California in August 1999.  As such, the record supports the RO's 
finding that the Veteran was married to another woman at the time 
of his marriage to the appellant in August 1999.    

However, where an attempted marriage of a claimant to the veteran 
was invalid by reason of a legal impediment (such as bigamy), the 
marriage will nevertheless be deemed valid if the marriage 
occurred 1 year or more before the veteran died or existed for 
any period of time if a child was born of the purported marriage 
or was born to them before such marriage, the claimant entered 
into the marriage without knowledge of the impediment, the 
claimant cohabited with the veteran continuously from the date of 
marriage to the date of his or her death as outlined in § 3.53, 
and no claim has been filed by a legal surviving spouse who has 
been found entitled to gratuitous death benefits other than 
accrued monthly benefits covering a period prior to the veteran's 
death.  38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. § 3.52 
(2009).  See also VAOPGCPREC 58-91 (June 17, 1991) (noting that a 
"prior, undissolved marriage" has been contemplated as a 
"legal impediment" under 38 U.S.C.A. § 103(a)).  Under 
38 C.F.R. § 3.50(b), moreover, a claimant seeking status as a 
surviving spouse may not remarry or live with another person of 
the opposite sex and hold him or herself out openly to the public 
to be the spouse of the other person.  

Hence, the appellant may prevail here if: she was unaware of the 
legal impediment to her August 1999 marriage - i.e., the 
Veteran's second marriage; her marriage to the Veteran occurred 1 
year or more before the Veteran died (the Veteran and the 
appellant did not have any children together); the claimant 
cohabited with the Veteran continuously from the date of marriage 
to the date of his death, and any separation was due to the 
misconduct of the Veteran without the fault of the appellant; no 
claim has been filed by a legal surviving spouse who has been 
found entitled to gratuitous death benefits; and she has not 
remarried either by ceremony or by common law marriage.  

The Board has reviewed the record and finds that the Veteran and 
the appellant had an agreement of marriage.  The record shows 
that their marriage occurred more than one year prior to the 
Veteran's death.  The record shows that, despite the Veteran's 
many absences due to incarceration for criminal offenses, the 
Veteran and the appellant cohabitated as husband and wife in San 
Diego at the same address (noted on dozens of documents of 
record).  The record shows that the Veteran and appellant held 
themselves out as husband and wife.  This is documented by 
submissions into the record of copies of the appellant's military 
dependent identification card entitling her to benefits as the 
Veteran's purported spouse.  And the record shows that there is 
no legal surviving spouse (besides the appellant) who has been 
found entitled to gratuitous death benefits.  

The record, however, lacks certain evidence that would be 
necessary to grant the appellant's claim under 38 C.F.R. § 3.52.  

First, there is no signed statement of record from the appellant 
specifically attesting that, in August 1999, she was unaware of 
the Veteran's extant marriage to his second spouse.  See 
38 C.F.R. § 3.205(c).  Second, the record contains no evidence 
indicating whether the appellant has remarried, or has entered 
into a common law marriage by holding herself out as married to 
another man.  See 38 C.F.R. § 3.50(b).  And third, the record 
does not document that the appellant herself was unmarried at the 
time of her August 1999 marriage to the Veteran.  The record 
shows that she entered into two marriages prior to marrying the 
Veteran.  The record documents that her second marriage was 
terminated in October 1990.  But, no divorce decree is of record 
showing that her first marriage was properly terminated, even 
though the record contains documents indicating that divorce 
proceedings had commenced with regard to that marriage.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek a signed statement 
from the appellant which attests that in 
August 1999 she had no knowledge of the 
Veteran's valid second marriage.  

2.  A statement from the appellant should 
be included in the record which addresses 
whether she has remarried since the death 
of the Veteran.  

3.  The RO should assist the appellant in 
retrieving evidence that addresses whether 
the appellant did in fact divorce her 
first husband prior to her August 1999 
marriage to the Veteran.  

4.  Following this development, the RO 
should again review the evidence of 
record.  The RO should then readjudicate 
the issue on appeal, and consider whether 
38 C.F.R. § 3.52 applies in this matter.  
If the determination remains unfavorable 
to the appellant, the RO should issue a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the appellant.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


